Citation Nr: 0504946	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-08 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to increased rating for residuals of a left 
shoulder dislocation, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for a cervical spine 
disability, currently evaluated as 10 percent disabling.  
                                                     
3.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to November 
1994.  A previous period of service of 4 years and seven 
months has not been verified.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran resides in Georgia, and 
consequently, the RO located in Atlanta, Georgia is managing 
his claim.  

In November 2000, the veteran indicated that he wished to 
pursue a claim for compensation benefits for a left knee 
disability.  In December 2000, the RO informed him that he 
must submit new and material evidence to reopen his claim for 
service connection for a left knee disability that was 
previously denied in November 1996.  The RO has not 
adjudicated this claim and the matter is referred to the RO 
for appropriate development and adjudication.  

The March 2003 VA Form 9 reflects that the veteran requested 
a Travel Board hearing.  He withdrew this request in November 
2004.  

In the March 2003 VA Form 9, the veteran also indicates that 
he is no longer able to work in his career field as a result 
of the functional loss caused by his service-connected 
disabilities.  The issue of entitlement to a total rating for 
compensation purposes based on individual unemployability, 
including extraschedular consideration under 38 C.F.R. § 
4.16(b), is referred to the RO for appropriate action.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 
Norris v. West, 12 Vet. App. 413, 421 (1999). 

The issue of entitlement to increased ratings for cervical 
spine, low back and knee disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's left shoulder disability is productive of 
flexion from 0 to 145 degrees, abduction from 0 to 135 
degrees and pain on extremes of motion; there is no current 
evidence of malunion, nonunion or dislocation, and X-ray 
examinations have been unremarkable.  

3.  The veteran is right hand dominant.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a left shoulder dislocation have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.69, 4.71a, Codes 5200, 5201, 5202, 5203 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

Service connection was established for a left shoulder 
disability in a November 1996 rating decision.  An evaluation 
of 10 percent was assigned under the provisions of 38 C.F.R. 
§ 4.71a, Code 5203 for shoulder dislocation.  

The veteran contends the he is entitled to an evaluation in 
excess of 10 percent for residuals of a left shoulder 
dislocation.  He states that he has pain and functional 
limitations that affect his ability to work.  

The veteran underwent examination under the direction of VA 
in January 2000.  At that time he presented a medical history 
remarkable for a left shoulder dislocation in 1990 incurred 
while he was playing basketball.  The veteran reported that 
since that time, he has had recurrent episodes of stiffness, 
pain and occasional numbness in the left upper extremity into 
the fingers.   

On physical examination, the veteran's left shoulder 
demonstrated limitation of motion.  Abduction in the left arm 
was limited to 130 degrees.  Flexion of the left arm was 180 
degrees and normal.  External rotation and internal rotation 
were 90 degrees in the left arm.  The examiner noted that the 
veteran was right-hand dominant.  X-ray examination of the 
right shoulder showed normal mineralization, normal 
appearance and no obvious abnormality.  The relevant 
diagnosis was status post left shoulder dislocation with 
residuals of decreased range of motion.  

Reports of VA outpatient treatment show that in January 2002, 
the X-ray examination of the left shoulder was negative.  
There was no evidence of fracture, dislocation, osteophytes 
or effusion.  The examiner stated that "if clinical 
suspicion for shoulder pathology persists, MRI may be helpful 
for further evaluation."  

The veteran underwent another official VA examination in 
March 2002.  At that time, the veteran reported that the 
shoulder pops when he lifts his arm and that pain is 
exacerbated by the cold.  He also described stiffness in the 
cold weather.  

On the physical examination, the examiner noted that the 
veteran's range of motion in the left arm was limited due to 
the previous dislocation injury.  Range of motion in the left 
shoulder was as follows:  flexion from 0 to 145 degrees, 
abduction from 0 to 135 degrees and both external rotation 
and internal rotation from 0 to 90 degrees.  The examiner 
reported that normal values as follows:  flexion from 0 to 
180 degrees, abduction from 0 to 180 degrees and both 
external rotation and internal rotation from 0 to 90 degrees.  

The veteran had pain on extremes of motion.  He demonstrated 
normal strength in the upper extremity, and there was no 
evidence of muscle atrophy.  The sensory examination and 
examination of reflexes were unremarkable.  X-ray examination 
of the left shoulder was unremarkable.  The diagnosis was 
status post left shoulder dislocation with residual pain and 
decreased range of motion.  The examiner opined that the 
veteran's physical conditions, including the left shoulder 
disability, would have minimal affect on the veteran's 
occupation and daily activities.  

As noted above, the veteran has been afforded a 10 percent 
rating under 38 C.F.R. § 4.71a, Code 5203 that pertains to 
malunion, nonunion and dislocation of the clavicle or 
scapula.  A 10 percent rating is applicable for malunion.  
The next higher evaluation of 20 percent requires nonunion 
with loose movement.  38 C.F.R. § 4.71a, Code 5203.  

The clinical record does not show any evidence of recurrence 
of dislocation.  There is no current evidence of malunion or 
nonunion as well.  X-ray examinations have been unremarkable 
for any pertinent abnormality.  

The veteran's left shoulder disability picture is best 
characterized by limited range of motion as indicated on the 
most recent official examinations.  The minimal compensable 
rating of 20 percent rating is warranted for limitation of 
arm motion to the shoulder level under Diagnostic Code 5201.  
In every instance, as in this case, where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.  Normal values for ranges of motion in the 
shoulder are indicated on Plate I of 38 C.F.R. § 4.71.  
Normal forward elevation (flexion) is zero to 180 degrees; 
shoulder level is at 90 degrees.  Normal abduction is zero to 
180 degrees.  Normal external rotation if zero to 90 degrees.  
Normal shoulder internal rotation is zero to 90 degrees.  Id.  
The range of motion of the veteran's left shoulder as 
described above is not limited to the shoulder level and a 20 
percent rating is not merited under this diagnostic code.  

The Board has considered other related code provisions, but 
finds that the veteran is not entitled to a higher rating 
based on ankylosis (38 C.F.R. § 4.71a, Code 5200) or based on 
malunion of the humerus head (38 C.F.R. § 4.71a, Code 5202).  
The clinical record does not show the presence of any of 
these conditions.  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  

Consideration should be given to factors listed in 38 C.F.R. 
§ 4.45 including less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination, impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

The veteran has reported pain in the left shoulder.  
Nevertheless, muscle weakness, atrophy, sensory loss, 
disturbance of reflexes or instability in the shoulder have 
not been demonstrated.  Accordingly, the veteran has not 
demonstrated the functional loss due to pain, weakness or 
other factors that would be equivalent to an evaluation 
higher than 10 percent.  In other words, the veteran has not 
shown functional loss that in effect limits arm motion to the 
shoulder level.  Consequently, a higher evaluation is not 
warranted on these bases.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, supra.  Consequently, the Board will consider whether 
this case warrants the assignment of an extraschedular 
rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The schedular ratings are not inadequate, and there is no 
evidence of an exceptional disability picture in this case.  
The veteran has not required frequent hospitalizations and 
has not shown that he requires routine therapy or outpatient 
treatment that would result in a disruption of his daily 
routine to an inordinate degree.  

The Board finds it conceivable that left shoulder pain and 
limitation of motion would have a negative impact on the 
industrial activities.  The Board, however, is not convinced 
that the left shoulder disability is productive of marked 
interference with the veteran's employment.  

At the most recent official examination, conducted in March 
2002, the veteran stated that despite his complaints he was 
able to brush his teeth, dress and shower without difficulty.  
Also, the examiner opined that the veteran's physical 
conditions, including the left shoulder disability, would 
have minimal affect on the veteran's occupation and daily 
activities.  The veteran is advised that a 10 percent rating 
is reflective of degree of disablement produced by the 
service-connected left shoulder disabilities.  Consequently, 
a higher rating is not warranted on extraschedular grounds.  

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO issued its notice in May 2002 after the RO issued its 
decision to deny an increased rating for a left shoulder 
disability in July 2000.  The RO informed the veteran of its 
duty to notify and to assist him in the development of his 
case.  The RO informed the veteran of its duty to explain to 
him the information or evidence needed to grant the claim for 
an increased rating.  

The letter discussed VA's duty to assist the veteran to 
obtain evidence for the claim and what was required of him.  
The RO afforded the veteran details about the sources of 
evidence that might show entitlement.  Specifically, the 
veteran was informed of the allocation of burdens of 
obtaining the needed information.  He was asked to tell VA 
about any other information or evidence he wanted it to get 
for him.  The Board observes that although the RO did not 
state specifically that the veteran was to submit all 
evidence in his possession, it did advise the veteran that it 
was his responsibility to make certain that VA received all 
pertinent evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, any error 
of timing or of not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the duty to assist, the RO obtained the 
veteran's service medical records and VA treatment records 
and assembled a voluminous record reflecting the veteran's 
disability picture.  In addition, the RO provided the veteran 
with two VA examinations to determine current nature and 
severity of his left shoulder condition.  Finally, the 
veteran was afforded the opportunity to testify at a Travel 
Board; the veteran declined to appear.  

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he is not be prejudiced by the Board's proceeding 
to the merits of the claim.


ORDER

An increased rating for residuals of a left shoulder 
dislocation is denied.  


REMAND

The Board is of the opinion that additional development is 
necessary prior to the completion of its review of the claims 
for increased ratings for cervical spine, low back and right 
knee disabilities.  

The veteran's most recent official examination was conducted 
in March 2003.  Since that time the schedule for rating spine 
disabilities was revised, effective September 26, 2003.  See 
68 Fed. Reg. 51454-51456 (August 27, 2003).  The formula for 
rating intervertebral disc syndrome was revised as well, 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  Consequently, additional examination 
should be performed to evaluate fully the veteran symptoms 
under these new criteria.  The examination should clarify the 
appropriate diagnosis, establish precise ranges of motion, 
describe the duration and severity of incapacitation episodes 
and evaluate functional loss.  

Moreover, since the March 2002 examination, the veteran 
underwent arthroscopic surgery, internal release and 
debridement of the service-connected right knee at Memorial 
Health University Center in January 2003.  Additional 
examination is necessary in order to evaluated the 
postoperative status of the service-connected right knee.  

VA has an obligation to afford claimants for disability 
benefits a thorough, contemporaneous examination when 
necessary to evaluate a disability.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2004).  

In addition, the RO should attempt to acquire any reports of 
treatment provided to the veteran for his spine and knee 
disabilities since his March 2002.  These records would be 
helpful in determining the current nature and severity of his 
service-connected disabilities.  

1.  Contact the veteran to obtain the 
identity of medical professionals 
providing treatment for the service-
connected spine and right knee 
disabilities since the March 2002 
official examination.  After obtaining 
necessary authorizations for release of 
medical information, obtain the records 
from the sources identified by the 
veteran and associate all evidence and 
information with the veteran's claims 
folder.  

2.  Afford the veteran a VA joints 
examination in order to determine the 
current nature and extent of the service-
connected right knee disability.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
Ask the examiner to provide active and 
passive ranges of motion and to indicate 
the point at which pain, if any, is 
demonstrated objectively.  Also, ask the 
examiner to comment on the presence or 
absence of instability or subluxation of 
the joint.  Finally, ask the examiner to 
comment on the impact of functional loss 
due to pain, weakness or other factors.  
To the extent possible, the examiner 
should state functional loss in terms of 
limitation of motion.  

3.  Afford the veteran a VA spine 
examination in order to determine the 
current nature and extent of service-
connected cervical spine and lumbosacral 
spine disabilities.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.   

Ask the examiner to provide a complete 
diagnosis and discussion on current 
symptomatology associated with service-
connected cervical spine and lumbar spine 
disabilities.  

i.  With respect to the orthopedic 
examination, the examiner is 
requested to provide complete 
information concerning the range of 
motion, including flexion, 
extension, lateral flexion in each 
direction and rotation in each 
direction.  

A.  The examiner should note actual 
values for active, passive, as well 
as values considered to be normal 
ranges of motion for the veteran.  
The examiner should state whether 
the veteran currently has ankylosis 
and if so, if such ankylosis is 
favorable or unfavorable.  

B.  Also, the examiner is requested 
to determine the degree of 
intervertebral disc syndrome, if 
any, associated with the veteran's 
service-connected disabilities.  

The examiner is requested to comment 
on the nature and severity of the 
veteran's "chronic orthopedic 
manifestations"-i.e., orthopedic 
signs and symptoms resulting from 
intervertebral disc syndrome that 
are present constantly, or nearly 
so.  

The examiner is asked to determine 
if intervertebral disc syndrome is 
present in more than one spinal 
segment of the cervical spine or the 
lumbar spine.  If so, and provided 
that the effects in each spinal 
segment are clearly distinct, the 
examiner is to address and evaluate 
each segment on the basis of its 
chronic orthopedic manifestations or 
incapacitating episodes.  

ii.  With respect to the 
neurological examination: The 
examiner is requested to determine 
the degree of intervertebral disc 
syndrome associated with service-
connected cervical spine and lumbar 
spine disabilities.  

The examiner is asked to comment on 
the nature and extent of any chronic 
neurological manifestations-i.e., 
neurological signs and symptoms 
resulting from intervertebral disc 
syndrome that are present 
constantly, or nearly so.  

The examiner is asked to 
distinguish, to the extent possible, 
the neurological signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome from 
the orthopedic signs and symptoms.  

Also, the examiner is asked to 
determine if intervertebral disc 
syndrome is present in more than one 
segment of the cervical spine or 
lumbar spine.  If so, and provided 
that the effects in each spinal 
segment are clearly distinct, the 
examiner is to address and evaluate 
each segment on the basis of its 
chronic neurological manifestations 
or incapacitating episodes.  

iii.  The examiner should also 
document the number of weeks, if 
any, during the past 12 months, that 
the veteran has had "incapacitating 
episodes," defined as a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician.

iv.  The examiner is asked to 
comment on the impact of functional 
loss due to pain, weakness and other 
factors on the veteran's service-
connected disability picture.  

v.  The examiner is asked to comment 
on the impact of the service-
connected spine disability picture 
on the veteran's ability to obtain 
and maintain employment.  

4.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


